Citation Nr: 1812190	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter came to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which determined that new and material evidence had not been received to reopen the claim.  In November 2013, the Board reopened the claim and remanded the issue for additional development.  In April 2016, the issue was remanded to afford the Veteran a Board hearing.  In December 2016, the Veteran testified at a Board hearing before the undersigned; the transcript is of record.  In June 2017, the Board again remanded this matter for additional development.


FINDING OF FACT

The weight of the evidence is against a finding that a right shoulder disability manifested during the Veteran's period of active service or within a year of separation from service, and is against a finding that a right shoulder disability is otherwise due to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1131, 1133, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the duty to notify, VA provided the Veteran with notice a notice letter in October 2008 regarding to his service connection claim.  Regarding the duty to assist, the evidence of record contains service treatment records, VA treatment records, and lay statements and testimony from the Veteran and his spouse.  Post-Remand, additional service personnel records were associated with the claims folder.  Attempts were made to obtain additional VA treatment records; however, records were only obtained for the period from July 29, 1996.  It was indicated that there were no records for the period from January 1, 1984 to December 31, 1992.  11/08/2017 VA 27-0820 Report of General Information.  There is otherwise no indication of relevant, outstanding records which would support the service connection claim.  The Veteran has been afforded VA examinations and opinions were proffered with regard to his claim which will be discussed in detail below.  

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A current diagnosis of a right shoulder disability has been established by the record.  The November 2017 VA examination reflects diagnoses of rotator cuff tear (2012), glenohumeral joint osteoarthritis (2009), and acromioclavicular joint osteoarthritis (2001).  Thus, the first element of service connection has been established.  

The Veteran asserts that he has a right shoulder disability that is due to an in-service injury.  05/31/1996 VA 21-526 Veterans Application for Compensation or Pension; 08/26/2008 VA 21-4138 Statement in Support of Claim.  A September 1981 service treatment record reflects a right shoulder injury playing football.  He was treated conservatively for 72 hours.  He reported pain and very poor function of the arm.  An x-ray examination was negative.  The diagnosis was right shoulder sprain/strain.  He complained of right shoulder problems in January 1982 and the examiner noted myalgia ligmenital weakness.  He was placed on physical profile.  11/12/1996 STR-Medical at 3-5, 7, 9-11.  Based on the Veteran's treatment for a right shoulder injury in service, the second element - in-service incurrence - has been established.  Thus, a nexus between the claimed in-service disease or injury and the present disability is the last element to be considered.  

A January 1993 VA x-ray examination of the shoulder reflects an essentially negative examination.  01/29/1993 VA Examination.  The Board notes that the Veteran sought treatment for psychiatric and right knee conditions, but did not voice any complaints related to the right shoulder.  See 10/18/1996 VA 10-10 Forms, Medical Treatment Record-Government Facility.  A May 1996 VA x-ray examination of the shoulder reflects an impression of ossification in the region of coracoclavicular ligament may represent previous trauma or variation of normal, otherwise negative radiographs of right shoulder.  05/28/1996 VA Examination.  
An October 1996 CT of the upper extremity reflects an old healed fracture of the distal shaft of the right clavicle, with an otherwise essentially normal exam.  10/04/1996 VA Examination.

A January 2009 VA examination reflects the Veteran's report that he injured his right shoulder playing football in the military service in 1981.  He was treated with immobilization, physical therapy and returned to duty.  He reported that the shoulder became worse in 1985 while he was working with sheetrock.  He had another flare-up of his right shoulder pain and then he had another flare-up of his right shoulder pain in the year 2000.  He reported that he had persistent pain in his right shoulder since 2000 which he described as constant, partial sensation, with painful range of motion.  The examiner noted that he had a stab wound in the right shoulder in the deltoid area in December 1968.  [The December 1968 date is likely a typographical error and should have been 1998 based upon information in the claims file to include this report, the Veteran's testimony, and a subsequent VA examination report.]  Upon physical examination, the examiner diagnosed impingement syndrome, right shoulder.  The examiner opined that it is less likely as not that the Veteran's right shoulder pain is related to military service despite his well documented episodes of treatment in military service.  He was seen during a hospitalization in 1993 where mention was made of a right knee pain but no mention of right shoulder pain.  He had a stab wound injury to the right shoulder in 1998.  His x-rays of his right shoulder in 1996 to include a CT scan and arthrogram were all within normal limits.  He had an episode of trauma in May 2005.  It showed a calcific density along the underside of the distal right clavicle in the corcoclavicular ligament that more likely than not is related to his multiple traumas that he sustained in civilian life following military service as there is no clear evidence of continued medical treatment of his right shoulder pain at the time of his discharge in 1983 until 1993.  01/09/2009 VA Examination.

December 2016 statements from J.M. and E.P., fellow soldiers, reflects the assertion that the Veteran suffered an injury to his shoulder during an organizational football game in September 1981.  Both also recalled that the Veteran made several visits to the clinic regarding the injury, and that he had a continuing problem with stiffness and pain.  E.P. also asserted that he recalled the Veteran had a knot protruding on the top of the right shoulder where he had suffered the injury.  12/15/2016 Buddy/Lay Statements.

In November 2017, the Veteran underwent a VA examination conducted by a staff physician.  The examiner noted review of the lay statements of record.  The examiner commented that they show evidence for remarkably similar language written 25 years after injury.  The examiner noted that he has clear evidence for right shoulder injury in September 1981 - diagnosed as both strain and grade III A/C (shoulder separation).  The initial x-ray was negative, as was the first post-RAD (release from active duty) x-ray in 1993 (10 years after RAD).  This argues against grade III separation as the correct initial diagnosis - as separation denotes actual disruption of the coracoclavicular ligaments and manifests an obvious distal clav deformity (or separation).  The remainder of his active duty time over the next 21 months show only one entry for right shoulder pain in September 1982, otherwise clear.  The right shoulder condition was not claimed for at least 10 years after RAD.  The examiner noted that the Veteran was a construction worker and heavy lifting/activity was noted in multiple records.  There are various reports of injuries-the first noted as 2005 and even a stabbing incident (1998) after RAD as well as a 2008 injury.  A 1996 x-ray showed ossification in coracoclav lig which may represent previous trauma versus normal anatomic variant.  Arthrogram in 1996 was normal and CT 1996 showed old healed fracture at distal clavicle with good alignment.  There was no evidence for rotator cuff injury at any of these x-rays.  A 2008 evaluation showed possible A/C injury - was treated with steroid shot that helped some.  A 2009 x-ray noted bilateral shoulder degenerative joint disease.  A 2012 EMG showed right side carpal tunnel impingement (unrelated) and 2012 MRI showed complete rotator cuff tear.  A 2013 x-ray showed A/C degenerative arthritis.  He had multiple no-shows at the VA Medical Center when surgery was contemplated after the 2012 MRI.  The examiner noted that there has been no new record of care or treatment in the last 2-3 years.  The examiner stated that the Veteran clearly has a significant, untreated right shoulder injury.  There is no evidence for this being a significant problem during the remainder of his active duty period or for more than 10 years after RAD.  The Veteran's history of multiple injuries, heavy manual labor further complicate the picture.  The contralateral shoulder degeneration also speaks to age and use factors.  His grade III shoulder separation is largely treated non-operatively.  The condition only uncommonly leads to A/C degeneration or rotator cuff injury.  The examiner opined that the Veteran had injury of shoulder in 1981, however, there is no compelling evidence (less likely than not) that this led to the current degenerative arthritis or rotator cuff injury.  11/13/2017 C&P Exam.

The Board has given consideration to the Veteran's assertions, his spouse's assertions, lay/buddy statements, treatment records, and the competent medical opinions of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his current right shoulder disability is due to the in-service injury, or that a chronic right shoulder disability manifested within a year of separation from service.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that his current right shoulder disability is due to the injury sustained in service in 1981.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his right shoulder disability, a musculoskeletal condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As such, the Veteran's opinion carries no weight as to etiology.  Indeed, the 2017 VA examiner/physician stated that there were complicating factors in this Veteran's disability picture.  

The Board has also given consideration to the lay statements from the fellow soldiers.  While the Board finds such statements are competent and credible, they simply establish what is already in the record - that the Veteran sustained an injury to the right shoulder during service.  The Board finds that these statements do not provide support for a finding that his current disability is due to his in-service injury.

The Board has given consideration to the Veteran's assertion that he sought treatment at the VA Medical Center in Temple, Texas approximately one year after separation from service, which could establish continuity of symptomatology.  12/07/2016 Hearing Transcript at 6-7.  As detailed hereinabove, the earliest post-service medical evidence of record is a January 1993 x-ray report, and no VA treatment records were found for the period from January 1, 1984 to December 31, 1992.  11/08/2017 VA 27-0820 Report of General Information.  Moreover, the Board notes that when the Veteran filed his original claim for compensation in May 1996, he did not report that he underwent treatment within a year of separation from service.  He reported that he underwent treatment in service in Summer 1981, and post-service he underwent treatment in September 1993 and May 1996, which essentially corresponds to the year x-ray examinations were conducted.  The Veteran did not report that he sought treatment in 1984 or any time prior to 1993.  06/18/1996 VA 21-4142 Authorization for Release of Information.  The Board places credible weight on this report of treatment made shortly after filing his original claim in May 1996 as the was trying to obtain record in support of his claim.  Finally, as detailed, a January 1993 x-ray examination of the right shoulder was normal.  For all of the foregoing reasons, the Board that the weight of the competent and probative evidence does not support a continuity of symptomatology.  

The Board has also given consideration to the Veteran's spouse's assertion that the Veteran joined the National Guard following his separation from active service and that is when his shoulder was aggravated.  12/07/2016 Hearing Transcript at 13.  Service personnel records reflect that the Veteran had active service from June 1980 to June 1983.  He was transferred to the U.S. Army Reserves Control Group (Reinforcement) and was discharged from the Army Reserves on August 29, 1985.  07/17/2017 Certificate of Release or Discharge From Active Duty; Military Personnel Record at 55.  While the Veteran had approximately two years of reserve service, service treatment records do not reflect any complaints or treatment related to the right shoulder during a period of active duty for training (ACDUTRA) or inactive duty for training (IDT).  See 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  Moreover, while the Veteran reported at the January 2009 VA examination that his shoulder became worse in 1985 while working with sheetrock, he did not report that this occurred during a period of ACDUTRA or IDT.  While the Veteran's spouse asserts that he aggravated his shoulder during his reserve service, the Veteran has not made this specific assertion.  Notwithstanding this, however, even if this occurred while he was serving in the Reserves, there is no indication that it occurred during a period of ACDUTRA or IDT.  As detailed, the Veteran reported a worsening in 1985, thus two or less years after separation from active service, but the examiners have still provided negative etiological opinions.  

As detailed hereinabove, based on the in-service complaints and treatment, the current diagnoses of record, and the lay assertions of record, medical opinions were sought and both VA clinicians returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as a right shoulder disability.  
As detailed above, both the January 2009 and November 2017 examiners found no relationship between his right shoulder disability and service.  Given the depth of the examination reports and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinions, collectively, are important evidence that weigh against a linkage to active service.  Based on the current state of record, to include the VA opinions of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current chronic right shoulder disability manifested in service or is due to active service.  There is no contrary competent opinion of record.

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309; however, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  The evidence of record does not support a finding that arthritis affecting the right shoulder was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker, 708 F.3d at 1336-38.  The evidence, however, weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

In conclusion, the most probative, competent evidence is against a link between his current right shoulder disability and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a right shoulder disability is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


